DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2020 and 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding claims 1 and 12, step e) should state “adjust the value” instead of “adjust the valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 13-14 recite the limitation " repeating a-c " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9-10 and 18-19, the claimed sensors are unclear if the sensor are the same or different from the sensor of the independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 12-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghiraldi et al. (US 20180364157 A1).

Regarding claims 1 and 12, Ghiraldi teaches a method of determining soil condition for possible treatment (Figs. 1-4 and Abstract), the method comprising: a) taking a soil (Fig. 2-3, “soil” 20) sample (Fig. 2A, “sample”, 50), at a preprogrammed GPS location (Fig. 4, “georeferencing module”, 66; “geo-referencing module 63 configured to uniquely associate coordinates to uniquely geo-reference the various sectors of the field 2 being analysed”, Para. [0069]) with an unmanned aerial vehicle (Figs. 1-3, “drone”, 1); b) sensing, with a sensor, a characteristic of a resource applied to the soil (“the invention may envisage the use of an internal collection volume V, supplied by the auger 51, predisposed for receiving the collected samples 50 of soil. In this case, the second detection device 4 is positioned so as to run spectrographic analysis of the samples 50 received in the collection volume V. Said collection volume V may be afforded in a casing 53, passed through by the auger 51, which is faced onto by the NIR sensors via a suitable opening”, Paras. [0033]-[0035]); c) storing a value representative of the characteristic (“data regarding the chemical/physical composition of the soil 20 on which the plants 21 are growing”, Para. [0066]) and the preprogrammed GPS location in a database (“In practice, both the analyses based on the images acquired by the camera 30 and those based on the samples of soil are geo-referenced as the drone 10 flies over the cultivated field 2, and hence it is possible to uniquely associate the results of the analyses with the sectors to which they belong; this is the necessary condition for acquiring information which enables action to be taken with the tools of precision agriculture, based on so-called “prescription maps””, Para. [0070]); d) determining if the value is within an acceptable range (“should the apparatus 1 find that a 

Regarding claims 2 and 13, Ghiraldi teaches the method of claims 1 and 12, further comprising repeating a-c at different preprogrammed GPS locations to define a dataset of different locations (“geo-referencing module 63 configured to uniquely associate coordinates to uniquely geo-reference the various sectors of the field 2 being analysed”, Para. [0069]).

Regarding claims 3 and 14, Ghiraldi teaches the method of claims 2 and 13, further comprising repeating a-c at different times for the different locations to define a dataset of different locations at different times (“Once the first mission has terminated, and the first measurement signals have been processed in order to yield in real time the said first data, the second mission of the drone 10 is specified, during which the drone 10 flies to specific areas of the field selected according to the first data, where it descends, lands to the ground, and then picks samples 50 of soil which are immediately analysed by the VIS-NIR 4 spectrometer”, Para. [0058]; thus using real-time data of first mission for second mission).

Regarding claims 4, 5, and 15, Ghiraldi teaches the method of claims 3 and 14, wherein determining if the value is within an acceptable range comprises determining a trend from the 

Regarding claim 6, Ghiraldi teaches the method of claim 1, further comprising repeating a-c at different times for the predetermined location (“Once the first mission has terminated, and the first measurement signals have been processed in order to yield in real time the said first data, the second mission of the drone 10 is specified, during which the drone 10 flies to specific areas of the field selected according to the first data, where it descends, lands to the ground, and then picks samples 50 of soil which are immediately analysed by the VIS-NIR 4 spectrometer”, Para. [0058]; thus using real-time data of first mission for second mission).

Regarding claims 9 and 18, Ghiraldi teaches the method of claims 1 and 12, further comprising the step of flying the soil sample to a ground-based sensor with the unmanned aerial vehicle (“if the analysis of such sample detects anomalous values, the sample may be held within the casing 53, so that, on conclusion of the mission, it may be made available to the operator for further analysis to determine the cause of the anomalies”, Para. [0061]).

Regarding claims 10 and 19, Ghiraldi teaches the method of claims 1 and 12, further comprising the step of analyzing the soil sample with a sensor on the unmanned aerial vehicle .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi et al. (US 20180364157 A1).

Regarding claims 7 and 16, Ghiraldi teaches the method of claims 1 and 12, but does not expressly disclose wherein the taking a corrective action comprises one of delaying a scheduled 
However, Ghiraldi further teaches the capability of the user scheduling a module’s parameters: “the analysis modules 61, 62 and the evaluation module 60, the checks of the state of the field 2 or, rather, the states of the various portions of the field 2, may be processed in real time, thus keeping the user up to date about the condition of the crops and enabling him to take prompt action to resolve deficiencies and abnormalities and to maximise the general productive efficiency of the field 2”, [0052], “In particular, the evaluation parameters may be representative of upper and lower thresholds which segment the collected data into disjoint classes. In more general terms, the processing unit 6 may comprise or be connected to a user interface 64 configured to enable the operator to select or set first evaluation parameters representative of states of health of the vegetation 21 and/or of states of organic quality of the soil 20 and second evaluation parameters representative of states of chemical quality of the soil 20”, Para. [0073].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi to further include wherein the taking a corrective action comprises one of delaying a scheduled application or scheduling an application to the soil at the location of treatment that would alter the value, to achieve a cost effective precision treatment of specific locations, or sectors, of a farm field using the real time data described by Ghiraldi.

Regarding claims 11 and 20, Ghiraldi teaches the method of claims 1 and 12, but does not expressly disclose wherein the soil sample is taken from a depth of at least 6 inches below ground level.
. 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiraldi et al. (US 20180364157 A1) in view of Barbosa et al. (US 20170245419 A1).

Regarding claims 8 and 17, Ghiraldi teaches the method of claims 7 and 16, but does not expressly disclose further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast.
However, in an analogous soil analysis art, Barbosa teaches further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast (“the material application recommendations described herein may be generated by including data gathered from the Cloud. Data from the cloud may be gathered by the agricultural vehicle 105 and/or the automated agricultural data collection vehicle 101. Data gathered from the cloud may include data that is obtained from one or more Cloud based services, such as meteorological services. For example, Cloud based services may predict, wind, temperature and other properties with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghiraldi further comprising monitoring weather forecasts for conditions that alter the value and the delaying or scheduling of the application of the treatment is based on the monitored weather forecast, as taught by Barbosa, so the user can take in more factors/data such as weather to make more efficient decisions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647